Citation Nr: 1142271	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-23 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a chronic right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1972 to August 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim of entitlement to service connection for a chronic right knee disability.

[The Board notes that in his VA Form 9 substantive appeal that was received by VA in August 2008, the Veteran checked the box on the front of the appeal form indicating that he did not want to have a Board hearing.  On the reverse of the form, however, the Veteran stated that he would desire a Board hearing only if VA continued to deny his right knee claim.  The Board has considered this statement and finds that referral of the case for the Veteran to be scheduled for a Board hearing is not warranted because he has expressly declined his opportunity to have such a hearing in the first instance, and cannot thereafter qualify the validity of his refusal based on future contingencies.]


FINDINGS OF FACT

1.  Notwithstanding the Veteran's current complaints of subjective right knee pain, the clinical evidence does not demonstrate that he has a current objective diagnosis of a chronic right knee disability. 

2.  A chronic right knee disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).   



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance of Act of 2000 (VCAA).

With respect to the service connection claim presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  Additionally, in the subsequent case of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court held that adequate notice must also include informing the claimant of degree of disability; and effective date.

A letter issued in October 2007, prior to initial adjudication of this service connection claim, satisfied the duty to notify provisions with respect to all of the aforementioned elements.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, at 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006).  Thus, because the notice that was provided before the service connection claim was first adjudicated was legally sufficient, VA's duty to notify in this case is satisfied.  In any case, since the Board has concluded in this appellate decision that the preponderance of the evidence is against the service connection claim on appeal, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot.  

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claim.  The Veteran's service treatment records and post-service VA outpatient medical records dated 2008 - 2009 showing treatment for his current right knee complaints (including an X-ray report of his right knee) have been obtained and associated with his claims file. 

The Board notes that in correspondence received from the Veteran, he requested that VA track down his former Marine Corps drill instructors (identified only as "Staff Sergeant Lopez," "Sergeant Hill," and "Sergeant Schwartz") who trained him at Parris Island Marine Corp Recruit Depot in 1972 and request that they provide supportive statements on his behalf regarding his right knee during service.  The Board finds that such development on part of VA is unwarranted and outside the scope of VA's authority.  In correspondence dated July 2009, VA informed the Veteran that it was bound by privacy laws and regulations when handling veterans' claims, and that without written consent from specific veterans or servicepersons such as the ones whom he identified, VA was not permitted to contact them or request evidence from them in support of his claim.  It was therefore the Veteran's responsibility to provide or otherwise obtain this evidence.  The letter informed the Veteran that he had 30 days to provide this information.  The Board notes that no evidence of this type was submitted by the Veteran at the time of the expiry of the 30-day period in which the record was held open.

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his service connection claim.  

Although the Veteran was not provided with a VA examination addressing the claim on appeal, this deficit does not render the existing record unusable for purposes of adjudicating this claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing the matter at issue is not prejudicial to the Veteran's right knee claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service VA medical records presently associated with the claims file provide sufficient evidence to decide the issue on appeal, so a VA examination is not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; (4) insufficient competent medical evidence to decide the claim.  As will be further discussed in detail below, the Board has determined that the medical evidence does not demonstrate the existence of a current diagnosis of a chronic right knee disability.  Thus, the first element of the McLendon test has not been met.  Therefore, the absence of a medical examination addressing this claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record pertaining to his right knee disability, as described above, is sufficient to decide the claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a) (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 (2011)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of right knee pain in service will permit service connection for a chronic right knee disability, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran is service connected only for tinnitus and hearing loss, which are audiological disabilities completely unrelated to the orthopedic disability presently at issue.)

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

As relevant, the Veteran's service treatment records show that his lower extremities were normal on enlistment examination in June 1972 and that on an accompanying medical history questionnaire, the Veteran denied having any history of trick or locked knee.  The Veteran entered active duty in August 1972.  

In November 1972, the Veteran was treated for complaints of right knee pain and swelling after he fell on it.  X-rays at the time revealed what was described as a "possible resolving [fracture] - cartilage intact."  On clinical assessment, his right knee displayed full range of motion without difficulty.  No evidence of collateral ligament or meniscus injury was detected.  No right knee edema was noted approximately one week following the initial treatment.

In December 1972, the Veteran was treated for complaints of right knee swelling and pain when running and performing exercise.  Physical evaluation revealed full range of right knee motion without difficulty.  The examiner noted that the right knee joint appeared to display more anterior-posterior movement of the tibia on femur than normal, but there was no positive meniscus sign on examination.

During treatment in January 1973, the Veteran continued to display marked patellofemoral symptoms and no significant improvement was observed after a two-week regimen of quadriceps strengthening exercises.  He was prescribed anti-inflammatory medication and continued on the exercise regimen.  A February 1973 treatment note shows that there was improvement in the Veteran's quadriceps and he was advised to continue this exercise regimen and discharged from the clinic.

Thereafter, no further treatment for right knee complaints was shown in the Veteran's service treatment records.  On separation examination in July 1976, his lower extremities were normal on clinical assessment and on an accompanying medical history questionnaire, he denied having any history of trick or locked knee.

Post-service medical records include VA treatment notes dated 2008 - 2009 showing that the Veteran complained of chronic right knee pain ever since an in-service injury.  Although he claimed to have fractured his right knee during active duty, X-ray study of this joint in February 2008 revealed unremarkable osseous structures and soft tissues, no identifiable arthritis, and no evidence of fracture or dislocation.  Examination of the right knee in April 2008 revealed subjective complaints of right knee pain with subjective pain on palpation and subjective complaints of joint locking and clicking, but with no joint effusion.  The diagnosis was right knee arthralgia, which is to say right knee pain with no determined etiological cause.  Subjective aching right knee pain was also presented during VA treatment in July 2009.  No clinical diagnosis of a chronic right knee disability is shown in these medical records, much less an objective medical opinion linking such a diagnosis to service. 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a chronic right knee disability.  While the evidence does demonstrate that the Veteran was treated for right knee complaints during service, his service separation examination in July 1976 found his lower extremities to be normal and that he denied having any trick or locked knee on his medical history questionnaire, which is evidence indicating that there were no disabling residuals attributable to his prior history of right knee treatment in service that were present at the time of his discharge from active duty.  

Moreover, the medical evidence of record does not show that the Veteran sought any treatment immediately following his separation from service or for up to three decades thereafter.  The Board finds this gap in time significant, and, as noted above, it weighs against the existence of a link between current right knee complaints and his time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that the Board may consider a prolonged period without medical complaint when deciding a claim).  Therefore, the Board finds that a chronic right knee disability did not manifest during service and that the right knee complaints that were treated in service are unrelated to the current right knee complaints.

In addition to the lack of evidence showing that a chronic right knee disability  manifested during active duty, the medical evidence of record does not demonstrate a current diagnosis of a chronic right knee disability, much less link any current subjective right knee symptoms to the Veteran's military service.  As noted above, the record shows that there were no clinical indications of a right knee disorder on separation from service.  

The Board does acknowledge the credibility of the Veteran's account that he injured his right knee during service, as substantiated by his service treatment records.  The Board notes that the Veteran is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A veteran can attest to factual matters of which he or she had first-hand knowledge, e.g., sustaining an injury and experiencing pain in service and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The United States Court of Appeals for the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

In this case, the Board finds that the Veteran is competent to state that he injured his right knee in service and experienced chronic right knee pain thereafter.  However, as the evidence of record does not demonstrate that he is trained medical professional, he is not competent to state that he had a diagnosis of a chronic right knee disability in service, or that he has a current diagnosis of a chronic right knee disability, or otherwise provide a competent opinion linking his current subjective right knee symptoms to his documented right knee injury in service.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In the absence of a clinical diagnosis of a current right knee disability at any time during the course of the appeal, an essential element of a service connection claim, the Veteran's appeal must fail.  Notwithstanding the Veteran's assertion that subjective right knee pain is a disabling condition on its own, the Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Based on the foregoing, the Board finds that a chronic right knee disability did not manifest in service.  Therefore, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection in this regard.

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a chronic right knee disability is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic right knee disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


